        Case 14-12007-KHK
 Fill in this information to identify the case:
                                                 Doc         Filed 05/28/19 Entered 05/28/19 14:21:27                  Desc Main
                                                             Document      Page 1 of 4
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1              Zaki Rahman
                       __________________________________________________________________

 Debtor 2               Amelia Sharmeen
                        ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________             VA
                                                                District of __________
                                                                                (State)
 Case number            14-12007-KHK
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                               10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  US Bank Trust National Association                                         Court claim no. (if known):
 Name of creditor:                ______________________________________
                                  as trustee of the Chalet Series III Trust
                                                                                                             5
                                                                                                             _________________
                                                                                          2 ____
                                                                                          ____ 0 ____
                                                                                                  7 ____
                                                                                                      1
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                7045 Solomon Seal CT
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Springfield,               VA       22152
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:
  X Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.
        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date              $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:
  X Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                 06    01 2019
                                                                                    ____/_____/______
                                                                                    MM / DD   / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                        (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                               +   (b)   $ __________
        c. Total. Add lines a and b.                                                                                       (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                 ____/_____/______
        due on:                                                                     MM / DD / YYYY


Form 4100R                                                    Response to Notice of Final Cure Payment                                page 1
         Case 14-12007-KHK                          Doc          Filed 05/28/19 Entered 05/28/19 14:21:27                          Desc Main
                                                                 Document      Page 2 of 4

Debtor 1        Zaki Rahman
                _______________________________________________________                                              14-12007-KHK
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
   X I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /s/ Michelle R. Ghidotti-Gonsalves
                   __________________________________________________
                   Signature
                                                                                              Date    05 28 2019
                                                                                                      ____/_____/________




 Print              Michelle              R.           Ghidotti-Gonsalves
                   _________________________________________________________                  Title   Authorized Agent
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company           Ghidotti | Berger LLP
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana                  CA              92705
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      949
                   (______) 427 _________
                            _____– 2010                                                             mghidotti@ghidottiberger.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
     Case 14-12007-KHK               Doc       Filed 05/28/19 Entered 05/28/19 14:21:27                 Desc Main
                                               Document      Page 3 of 4


1             R                                 E    S        2 1
          I OTTI ER ER
2      1 2 O T     A
3      S    A CA 2 5
            4 42 2 1
4      F     4 42 2 32
5
       A                   C
           S           T              A                                   C       S   III T
                                            ITE STATES A R TC CO RT
                           EASTER         ISTRICT OF VIR I IA A E A RIA IVISIO


       I R                                                                CASE O      14 12
1
               R                                                          C A TER 13
11     A           S
12                                                                        CERTI IC TE              ER ICE

13
14
15
1
1
1
                                               CERTI IC TE                ER ICE
1
2                  I                       C          O               S       C        I
21
                                                                                           1 2 O    T
22
       A               S       A    CA 2   5
23
24                 I

25                                                            S               S
2                                          S              S
2
2
       O               2 2 1 I

                               RE      ET           TICE              I       C RE         E T
                                                                  1
                                               CERTIFICATE OF SERVICE
     Case 14-12007-KHK                 Doc   Filed 05/28/19 Entered 05/28/19 14:21:27              Desc Main
                                             Document      Page 4 of 4


1
2
3
4      V                   S
                                                                            C
5            R                                                   T         A
           45 S              S C                                 T         A           C
       S                   VA 22152                              122         A    S
                                                                 A            VA 22314

       A          S                                              T
           45 S              S C                                 T
       S                   VA 22152                              3                 S S     4
1                                                                A           VA 22314
11
                           F       C         A                         I
12                        S            S

13
14                V E                                                                              R
       E                           C
15
                  F            I                                                               S
1      A
1
                  E                     2 2 1       S    A       C
1
1      E              A
2
21
22
23
24
25
2
2
2




                                                             2
                                                 CERTIFICATE OF SERVICE
